UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5161


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

HERBERT DEVAUGHN, a/k/a WOP,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00078-IMK-1)


Argued:   May 15, 2013                    Decided:   June 6, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Wilkinson and Judge Motz joined.


ARGUED:    Scott Charlton Brown, SCOTT C. BROWN LAW OFFICE,
Wheeling, West Virginia, for Appellant. Zelda Elizabeth Wesley,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.    ON BRIEF:    William J. Ihlenfeld, II, United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

     Herbert DeVaughn was convicted of 11 counts related to his

role in a conspiracy to distribute heroin and his distribution

of   cocaine     base,     and     he   was      sentenced        to     360     months

imprisonment.       He   now     appeals      both   his   convictions          and   his

sentence.   For the following reasons,               we affirm.

                                        I.

     Because the government prevailed at trial, we review the

evidence in the light most favorable to the government.                          United

States v. Jefferson, 674 F.3d 332, 341 n.14 (4th Cir. 2012).

From 2007 through 2010, DeVaughn led a conspiracy to distribute

heroin.        During      this    time       period,      DeVaughn           personally

distributed     heroin     and    cocaine      base,    and   he       also    used    an

individual under 18 years of age to assist with his crimes.

     DeVaughn was indicted and convicted on 11 counts for his

involvement    in   this    drug    distribution        scheme.         The    district

court then sentenced him to 360 months imprisonment.                      The length

of the sentence reflected the district court’s determinations

that DeVaughn had distributed or conspired to distribute between

one and three kilograms of heroin, had been a leader of the

criminal activity, and had used an individual under 18 years of

age to assist with his crimes.




                                          2
                                            II.

      DeVaughn challenges his convictions by asserting that the

district court erred when it denied his motion to strike two

potential jurors.          DeVaughn moved to strike the potential jurors

because   they     worked     in     law    enforcement,          and,    therefore,     he

believed they could not be impartial.                    The district court denied

the   motion,     and     DeVaughn     then       used   peremptory       challenges     to

strike    the     two   potential         jurors.        We      ordinarily     review    a

district court’s denial of a motion to strike potential jurors

under an abuse-of-discretion standard.                     Poynter v. Ratcliff, 874
F.2d 219, 222 (4th Cir. 1989).                      Here, however, we need not

determine       whether    the     district        court      abused     its   discretion

because   the     Supreme     Court       has     held   that     a    district   court’s

refusal to strike jurors for cause is not reversible error if

the   defendant     cures     it     by    exercising         peremptory       challenges,

which DeVaughn did here.             United States v. Martinez-Salazar, 528
U.S. 304, 307 (2000).            Thus, even if the district court erred by

denying     the    motion,       the      error     is     not     reversible.         Id.

Accordingly, we affirm DeVaughn’s convictions.

                                           III.

      We turn next to DeVaughn’s challenge to his sentence.                              In

reviewing DeVaughn’s sentence, we apply a “‘deferential abuse-

of-discretion standard,’” reviewing factual findings for clear

error, and legal conclusions de novo. United States v. Davis,

                                              3
679 F.3d 177, 182 (4th Cir.                  2012) (quoting Gall v. United

States, 552 U.S. 38, 40 (2007)).              Because we find no legal error

or clearly erroneous factual determination, we affirm DeVaughn’s

sentence.

                                      A.

      DeVaughn     first       contends       that      the       district       court

miscalculated     the    quantity   of       heroin   he      distributed.           The

district court determined that DeVaughn distributed between one

and three kilograms of heroin, which set the base offense level

at 32.    U.S.S.G. § 2D1.1(c)(4).             The district court based this

finding on the testimony of witness Amanda Borror.                             DeVaughn

contends that Borror’s testimony was not credible because (1)

approximately     five    years   passed      between      the    time    she     began

purchasing heroin from DeVaughn and the time she testified and

(2) she was a habitual heroin user, which must have impaired her

memory.       However,    no   authority       compels     district       courts      to

discredit   a    witness’s     testimony      because    of      drug    use    or   the

passage of time, and, in general, we give “great deference” to

the   credibility        determinations        district        courts      make      at

sentencing.      United States v. Layton, 564 F.3d 330, 334 (4th

Cir. 2009) (internal quotation marks omitted).                    Thus, we do not

believe that the district court’s decision to rely upon Borror’s

testimony rendered its factual finding as to the drug quantity

clearly erroneous.

                                         4
                                             B.

       DeVaughn next contends that the district court erred by

enhancing his offense level by four points because of his role

as the “organizer or leader of a criminal activity that involved

five    or        more     participants.”           U.S.S.G.      §     3B1.1(a).          At

sentencing,         the      district       court    recited         the    factors       the

Sentencing Guidelines instruct courts to consider in applying

this enhancement and determined that DeVaughn was “clearly the

organizer and the . . . leader in this criminal activity.”                             J.A.

564.        The    district     court   noted       in    particular       that   DeVaughn

recruited accomplices and planned and organized drug sales, both

of   which        are    relevant    factors      under    Application        Note    4   to

U.S.S.G. § 3B1.1(a).

       On     appeal,        DeVaughn       acknowledges         that      the    evidence

supported the district court’s factual determinations that he

recruited accomplices and planned and organized the drug sales,

and he does not contest the district court’s conclusion that the

criminal activity involved five or more participants.                             Instead,

DeVaughn          points     out     that     several         factors      mentioned       in

Application Note 4 do not apply to this case and that he did not

engage in all types of activity one may expect from the leader

of a drug conspiracy, such as renting houses to use for drug

distribution,            supplying   cell    phones      to    his    subordinates,        or

assisting subordinates with legal issues.                        However, U.S.S.G. §

                                              5
3B1.1(a) does not indicate that all factors from Application

Note 4 must be present or that a defendant must engage in all

types of activity associated with being the leader or organizer

of criminal activity for the enhancement to apply.                      We find no

basis for adopting such a rule, and we therefore conclude that

the district court did not err by applying the enhancement.

                                       C.

       DeVaughn next contends that the district court erred by

enhancing his offense level by two points under U.S.S.G. § 3B1.4

for using a minor to assist in his crimes.                    DeVaughn notes that

he was convicted under 21 U.S.C. § 861(a)(1) for using a minor

to assist with his crimes, and he contends that it was improper

to enhance his offense level under U.S.S.G. § 3B1.4 for the same

conduct.

       Because DeVaughn did not object to the U.S.S.G. § 3B1.4

enhancement    at   sentencing,      we      review     the     district      court’s

application   of    the    enhancement       for   plain   error.       See   United

States v. Wallace, 515 F.3d 327, 331–32 (4th Cir. 2008).                          To

obtain relief under plain-error review, DeVaughn must establish

that “the district court erred, that the error was plain, and

that   it   affected      his   substantial        rights.”    United   States    v.

Robinson, 627 F.3d 941, 954 (4th Cir. 2010) (internal quotation

marks and alterations omitted).               DeVaughn acknowledged at oral

argument that the theory he advances here—that one may not be

                                         6
convicted under 21 U.S.C. § 861(a)(1) and also have his offense

level enhanced under U.S.S.G. §3B1.4—is a novel one.   Thus, even

if we were to agree with DeVaughn and conclude that the district

court erred by allowing the enhancement, we would not conclude

that the error was plain.   U.S. v. Trejo, 610 F.3d 308, 319 (5th

Cir. 2010) (“novel” claims and claims that are “not entirely

clear under the existing case authority” may not prevail under

plain-error review) (internal quotation marks omitted).     Thus,

we find no reversible error.

                               IV.

     For the foregoing reasons, we affirm DeVaughn’s conviction

and his sentence.

                                                         AFFIRMED




                                7